DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 4-8 are amended. Claims 13-20 remain withdrawn. Claims 1-12 are pending and addressed below. 
Response to Arguments
Applicant’s arguments, see pages 1-4 of remarks, filed 01/14/2021, with respect to the rejection(s) of claim(s) 1 and 3-9 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeBeer et al. (U.S. Patent Publication No. 2006/0136037 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBeer et al. (U.S. Patent Publication No. 2006/0136037 A1). DeBeer et al. is cited in the IDS. 
Regarding claims 1, 3, and 5-9 DeBeer et al. discloses (Claim 1) device comprising: an elastic (Paragraph 0066) tubular (Fig. 2A) stent (10) extending in a longitudinal direction (Fig. 2A), the elastic (Paragraph 0066) tubular (Fig. 2A) stent (10) comprising: a plurality of struts (14/22) forming a plurality of closed cells (16) arranged in rows (odd rows of 16 or even rows of 16, Fig. 2A) around the elastic (Paragraph 0066) tubular (Fig. 2A) stent (10) in a circumferential direction (Fig. 2A), wherein each of the rows (odd rows of 16 or even rows of 16, Fig. 2A) comprises two to four (Fig. 2A) closed cells (16), and wherein the closed cells (16) of at least one of the rows (odd rows of 16 or even rows of 16, Fig. 2A) are substantially equilateral (Fig. 2A) cells (16); (Claim 3) wherein the stent (10) is formed from a nitinol hypotube (Paragraph 0066); (Claim 4) wherein each of the rows (even rows of 16, Fig. 2A) comprises an equal number (Fig. 2A) of the closed cells (16); (Claim 5) wherein each of the rows (odd rows of 16 or even rows of 16, Fig. 2A) comprises four (Fig. 2A) of the closed cells (16); (Claim 6) wherein each of the rows (odd rows of 16 or even rows of 16, Fig. 2A) comprises three (Fig. 2A) of the closed cells (16); (Claim 7) wherein each of the rows (odd rows of 16 or even rows of 16, Fig. 2A) comprises two (Fig. 2A) of the closed cells (16); (Claim 8) wherein each of the rows (odd rows of 16 and even rows of 16, Fig. 2A) comprises a different number (Fig. 2A) of the closed cells (16); (Claim 9) wherein the stent (10) is configured to be crimped (Paragraph 0064) to a smaller diameter (Paragraph 0064), such that an outward radial force is stored (stored via restraint/joint, Paragraph 0064) when crimped (Paragraph 0064). (Figs. 2A-2B, Paragraphs 0064-0072). 
However, DeBeer et al. does not explicitly disclose (Claim 1) wherein the closed cells each has a width in the circumferential direction greater than a length in the longitudinal direction.


Regarding claim 2, DeBeer et al. discloses the device of claim 1 as seen above.
However, DeBeer et al. does not expressly disclose wherein a ratio of the width to the length is between 1.5 and 3.
It appears that the device of DeBeer et al. would operate equally well with the claimed ratio since the width is shown to be larger than the length. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the ratio of width to length may be exactly or approximately 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2.0, 2.1, 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, 2.9, 3.0, 3.1, 3.2, 3.3, 3.4, and 3.5, where any value can form an upper end point or a lower end point of a range for the ratio.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of DeBeer et al. to have a ratio of the width to the length is between 1.5 and 3 because it appears to be an arbitrary design consideration which fails to patentably distinguish over DeBeer et al.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBeer et al. (U.S. Patent Publication No. 2006/0136037 A1) in view of Stanford (U.S. Patent Publication No. 2005/0283228 A1). ). DeBeer et al. and Stanford are cited in the IDS. 
Regarding claim 10, DeBeer et al. discloses the device of claim 1 as seen above.
However, DeBeer et al. does not disclose wherein one or more of the struts at one or both end regions of the stent in the longitudinal direction are flared.
Stanford discloses a similar device in the same field of endeavor wherein one or more of the struts (481) at one or both end regions of the stent (480) in the longitudinal direction (Fig. 15B) are flared (482). (Fig. 15B, Paragraph 0085). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified DeBeer et al. to incorporate the flare teachings of Stanford. The motivation for the modification would have been for the purposes of ensuring the stent effectively seats into the vessel and prevents the stent from separating after deployment. (Stanford Paragraph 0085). 

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeBeer et al. (U.S. Patent Publication No. 2006/0136037 A1) in view of Biadillah et al. (U.S. Patent Publication No. 2009/0099644 A1). DeBeer et al. and Biadillah et al. are cited in the IDS. 
Regarding claims 11-12, DeBeer et al. discloses the device of claim 1 as seen above. 
However, DeBeer et al. does not disclose (Claim 11) wherein the stent further comprises a plurality of solder holes disposed at one or more struts at one or both end regions of the stent in the longitudinal direction; (Claim 12) further comprising a thin-film tubular mesh attached to the solder holes by one or more solders.
(Claim 11) wherein the stent (1) further comprises a plurality of solder holes (7) disposed at one or more struts (4) at one or both end regions of the stent (end regions of 1, Fig. 1) in the longitudinal direction (Fig. 1); (Claim 12) further comprising a thin-film tubular (Paragraph 0039) mesh (21) attached to the solder holes (7) by one or more solders (adhesive, Paragraph 0038). (Fig. 1, Paragraphs 0038-0039). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified DeBeer et al. to incorporate the additional mesh teachings of Biadillah et al. The motivation for the modification would have been to provide the advantage of reducing the risk of restenosis after the stent has been implanted into the patient's body. (Biadillah et al. Paragraph 0038).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/               Primary Examiner, Art Unit 3771